Citation Nr: 0124471	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-02 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a tumor on the 
tonsils.

2.  Entitlement to service connection for residuals of an 
injury to the buttocks.

3.  Entitlement to service connection for gum disease.  

4.  Entitlement to service connection for seizures.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for heart disease.  

7.  Entitlement to service connection for a mental disorder.  

8.  Entitlement to service connection for a testicle 
disorder.  

9.  Entitlement to service connection for a respiratory 
disorder.  

10. Entitlement to service connection for diabetes mellitus.  

11. Entitlement to service connection for a vision disorder.  

12. Entitlement to service connection for a leg disorder.  

13. Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran's service dates have not been verified; he 
asserts that he had active duty for training in 1975 and 
1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Atlanta, 
Georgia, which denied the veteran's claims of entitlement to 
service connection for a tumor on the tonsils, residuals of 
an injury to the buttocks, gum disease, seizures, 
hypertension, heart disease, a mental condition, a testicle 
condition, respiratory disorder, diabetes mellitus, a vision 
problem, leg condition, and stomach problems.  In June 1998 
the veteran filed a timely notice of disagreement as to each 
of the issues.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2001).  

The RO subsequently provided the veteran a statement of the 
case and notification of his appellate rights.  In February 
2000 the veteran perfected his appeal, and the issues were 
certified to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 (2001).

In reviewing the file, the Board notes that the statement of 
the case, which was furnished to the veteran in January 2000, 
addressed only the issues of entitlement to service 
connection for a tumor on the tonsils, hypertension, a 
respiratory disorder, diabetes mellitus, and vision problems.  
To date, a statement of the case has not been issued with 
respect to the issues of entitlement to service connection 
for residuals of an injury to the buttocks, gum disease, 
seizures, heart disease, a mental condition, a testicle 
condition, leg condition, and stomach problems.  Thus, these 
claims have not been perfected for appellate review and must 
be remanded to the RO.  See Manlicon v. West, 12 Vet. App. 
238, 240-241 (1999).  

The Board further notes that, in his substantive appeal, the 
veteran requested a Travel Board hearing, which was scheduled 
for September 12, 2001.  However, he failed to appear for 
that hearing.


REMAND

The veteran is seeking service connection for a tumor on the 
tonsils, residuals of an injury to the buttocks, gum disease, 
seizures, hypertension, heart disease, a mental condition, a 
testicle condition, respiratory disorder, diabetes mellitus, 
a vision problem, leg condition, and stomach problems.  He 
contends that complained of and was treated for each of these 
conditions while on active duty for training.  

As discussed above, the RO, in a rating decision dated in 
April 1998, denied the veteran's claims of entitlement to 
service connection for a tumor on the tonsils, residuals of 
an injury to the buttocks, gum disease, seizures, 
hypertension, heart disease, a mental condition, a testicle 
condition, respiratory disorder, diabetes mellitus, a vision 
problem, leg condition, and stomach problems.  The veteran 
timely expressed disagreement as to each issue.  The RO has 
not yet issued a statement of the case in response to the 
veteran's notice of disagreement with regard to the issues of 
entitlement to service connection for residuals of an injury 
to the buttocks, gum disease, seizures, heart disease, a 
mental condition, a testicle condition, leg condition, and 
stomach problems.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

As an additional matter, the Board notes the RO, has to date, 
been unable to obtain copies of the veteran's service medical 
and personnel records.  The RO has also been unable to 
locate, and the veteran has failed to produce, a copy of his 
DD-214.  The only official documentation of the veteran's 
service dates is a copy of orders issued in April 1976, both 
of which indicate a release from active duty for training and 
discharge, effective April 27, 1976, and a copy of his 
certificate of discharge.  No additional evidence as to the 
veteran's dates of active duty for training have been 
obtained or submitted.  

Of note, therefore, is the fact that the Board is uncertain 
as to the veteran's period(s) of service.  It appears that 
the veteran is not alleging that he had any active duty.  He 
appears to be asserting that he served only on active duty 
for training.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001), contains extensive provisions modifying procedures for 
the adjudication of all pending claims.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new statute revises 
the former section 5107(a) of title 38, United States Code, 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  

Other pertinent salient features of the VCAA are paraphrased 
below, and impose the following obligations upon the 
Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102.

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim.  38 U.S.C.A. § 
5103A(b)(2).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

(8) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim, 
as the Secretary considers appropriate.  38 U.S.C.A. 
§ 5103A(g).

(9) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a).

The Board is aware of the decision of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), which held that a single request for 
pertinent service medical records does not fulfill the duty 
to assist and that inherent in the duty to assist is a 
requirement to notify the veteran if VA is unable to obtain 
pertinent service medical records so that the veteran may 
know the basis for the denial of his claim; may independently 
attempt to obtain service medical records; and may submit 
alternative evidence.  

In the present case the Board recognizes that the RO made 
multiple requests to the National Personnel Records Center 
(NPRC) for the veteran's service medical and personnel 
records.  In May and September 1997 and September 1998, the 
NPRC indicated that it did not have any records pertaining to 
the veteran.  

In light of the VCAA and the Board's heightened obligation to 
explain its findings and conclusions when records once in the 
hand of the Government are lost, this matter must be remanded 
for further development.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  

The Board also believes that it is appropriate to caution the 
veteran as to his own responsibilities in this matter.  The 
Court has held that "[t]he duty to assist in the development 
and adjudication of a claim is not a one way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board expects the 
veteran to cooperate in the development of evidence pertinent 
to this case.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied, so as to 
afford the appellant the opportunity to 
submit or identify any additional relevant 
evidence.  

2.  The RO should issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for residuals of an 
injury to the buttocks, gum disease, 
seizures, heart disease, a mental 
disorder, a testicle disorder, a leg 
disorder, and stomach problems.  The 
veteran should be advised of his appeal 
rights and of the time period in which to 
perfect his appeal as to any issues he 
wishes to pursue further.

3.  The RO should again request that the 
veteran provide copies of any documents 
pertaining to his claims and service 
dates, such as service medical and 
personnel records and his DD-214, 
currently in his possession and not 
previously associated with the claims 
file.  

4.  The RO should request copies of any 
and all records pertaining to the veteran 
from any and all potential sources 
including but not limited to the National 
Personnel Records Center in St. Louis, 
Missouri; the Georgia Army National Guard 
in Americus, Georgia; and the Army 
hospital located at Fort Knox, Kentucky, 
for any period(s) during 1975 and/or 1976.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).




